DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a thyristor valve test system comprising, in combination with other limitations, the TCU feeds back an IP1 to the VBE when in normal operation, and the value of a return counter is incremented by 1 each time the VBE receives an IP1; and the TCU feeds back an IP2 to the VBE when being protective fired, and the value of an auxiliary counter is incremented by 1 each time the VBE receives an IP2; VBE is provided with a test mode correspondingly, and in the test mode: a. send a FP to the tested thyristor valve and clear the return counter if the VBE receives N consecutive IP1 and the value of an auxiliary counter is 0; b. after receiving the IP2, the value of the auxiliary counter is incremented by 1, the VBE does not send FP to the tested thyristor valve when next time receiving N consecutive IP1; c. if the VBE does not receive any of the IPs within a certain time T, calculate the number of the IP1 and IP2 from zero by clearing the values of the return counter and the auxiliary counter to 0. Since claim 2 depends from claim 1, it also has allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858